Exhibit 10.19
 
AMENDMENT
TO THE
SECURED PROMISSORY NOTES
 
THIS AMENDMENT (this “Amendment”) is entered into on this 10th day of November,
2014 (the “Effective Date”) by and between Gilla Inc. (“Gilla” or the
“Company”), and Gravitas Financial Inc. (“Gravitas”) to amend the terms of the
CAD$500K Secured Promissory Note (the “Secured CDN Note”), dated February 13,
2014, and the US$100K Secured Promissory Note (the “Secured USD Note”), dated
July 15, 2014, (collectively, the “Secured Promissory Notes”).


RECITALS:


A. On February 13, 2014, Gilla and Gravitas entered into the Secured CDN Note
whereby the Company promised to pay Gravitas the aggregate unpaid principal
amount of five hundred thousand Canadian dollars (CAD $500,000) on or before
August 13, 2014, bearing an interest rate of 10% per annum, such Secured CDN
Note attached hereto as Exhibit “A”.


B. On July 15, 2014, Gilla and Gravitas entered into the Secured USD Note
whereby the Company promised to pay Gravitas the aggregate unpaid principal
amount of one hundred thousand United States dollars (US $100,000) on or before
July 18, 2014, bearing an interest rate of 10% per annum, such Secured USD Note
attached hereto as Exhibit “B”.


C. Gilla and Gravitas intend to amend the maturity dates of the Secured
Promissory Notes by entering into this Amendment.


NOW, THEREFORE, for and in consideration of the mutual promises herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Gilla and Gravitas, intending to be legally bound
hereby, agree as follows:


1. Recitals and Secured Promissory Notes. The foregoing recitals are true and
correct and, together with the Secured Promissory Notes, attached hereto as
Exhibit “A” and Exhibit “B”, are incorporated herein by this reference.


2. Maturity Dates. Gravitas and Gilla acknowledge and agree to extend the
maturity dates of the Secured Promissory Notes to January 1, 2016.


3. Early Repayment. In the event that Gilla completes an equity raise greater
than or equal to one million United States dollars (US $1,000,000) prior to the
repayment of the Secured Promissory Notes, Gravitas shall have the ability to
elect for an early repayment of the Secured Promissory Notes from the net
proceeds of such equity raise.
 
4. Warrants. Upon execution of this Amendment, Gravitas shall receive two
hundred and fifty thousand (250,000) fully vested purchase warrants (each a
“Warrant” and collectively the “Warrants”), each Warrant entitling Gravitas tor
purchase one (1) common share of Gilla, a publicly listed company trading on the
OTCQB under the symbol “GLLA”. The Warrants shall have an exercise price of
twenty United States cents (US $0.20) per share and shall expire on January 1,
2016. The securities, if exercised and issued, will be subject to the standard
restrictions as required by the regulators, the stock exchange and the U.S.
Securities and Exchange Commission.


5. Entire Agreement. The provisions of this Amendment along with the unaltered
provisions of the Secured Promissory Notes, incorporated herein by reference,
collectively constitutes the entire agreement (the “Entire Agreement”) between
the parties with respect to its subject matter. All prior or contemporaneous
oral and written agreements, memoranda and representations relating to Secured
Promissory Notes are superseded by this Entire Agreement.


6. Amendments. The Entire Agreement may be amended only by a subsequent writing
signed by authorized representatives of both parties hereto, indicating an
intent to amend the Entire Agreement.


7. Counterparts. This Amendment may be executed by each party upon a separate
counterpart, each of which shall be deemed an original and all of which together
shall constitute one agreement. Facsimile signature pages shall be acceptable as
originals.


[signature page follows]


 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the day and year first written above.



 
GILLA INC.
         
Date
Per:
/s/ J. Graham Simmonds
     
J. Graham Simmonds
     
CEO
                   
GRAVITAS FINANCIAL INC.
           
Per:
/s/ David Carbonaro
     
David Carbonaro
     
Director
 






 
2

--------------------------------------------------------------------------------

 


Exhibit “A”


[exhibit follows]









 
3

--------------------------------------------------------------------------------

 
 
SECURED PROMISSORY NOTE


 

 CAD $500,000  Toronto, Ontario    February 13, 2014    

 
FOR VALUE RECEIVED, Gilla, Inc. (“Gilla”), a Nevada Corporation hereby covenants
and promises to pay to Gravitas Financial Inc. (the “Lender”), in the manner
hereinafter provided, the principal sum of five hundred thousand Canadian
dollars plus accrued interest ($500,000 CAD) (the “Loan”).


The Loan shall be due and payable on or before August 13, 2014 and the Loan will
be subject to 10% interest per annum, such interest will accrue monthly and be
added to the principal. The Loan will be secured by a General Security
Agreement. The Lender will have the right to convert the Loan into any future
financing prior to full repayment of the Loan.


Events of Default:  In the event of default (missed payment) the Borrowers will
have 15 days to liquidate sufficient assets to cover the note plus
interest.  Interest will continue to accrue during the default period.


Except as otherwise expressly provided herein, any notice, report or other
communication which may be or is required to be given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been validly served,
given or hand delivered or sent by facsimile, or other electronic communication,
or three (3) days after deposit in the mail with Canada Post, with proper first
class postage prepaid and addressed to the party to be notified or to such other
address as any party hereto may designate for itself by like notice, as follows:


if to the Borrowers, at:


Gilla Inc.
110 Yonge Street
Suite 1602
Toronto, ON
M5C 1T4
Attention:  Ashish Kapoor
Email: ashish@gillainc.com




if to the Lender, at:


Gravitas Financial Inc.
333 Bay Street,
Suite 650
Toronto, ON
M5H 2S5
Attention:  David Carbonaro


This Note is intended as a contract under and shall be construed and enforceable
in accordance with the laws of the Province of Ontario, and the laws of Canada
applicable therein.


[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the date and at the place first
above written.
 

 
GILLA INC.
         
 
By:
/s/ Ashish Kapoor       Ashish Kapoor       Chief Financial Officer            
       
GRAVITAS FINANCIAL INC.
                   
By:
/s/ David Carbonaro       David Carbonaro       Director          


 
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit “B”


[exhibit follows]
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
SECURED PROMISSORY NOTE
 

USD $100,000 Toronto, Ontario  
 July 15, 2014

 
FOR VALUE RECEIVED, Gilla, Inc. (“Gilla” or the “Borrower”), a Nevada
Corporation hereby covenants and promises to pay to Gravitas Financial Inc.
(“Gravitas” or the “Lender”), in the manner hereinafter provided, the principal
sum of one hundred thousand United States dollars plus accrued interest
($100,000 USD) (the “Loan”).


The Loan shall be due and payable on or before July 18, 2014 and the Loan will
be subject to 10% interest per annum, such interest will accrue monthly and be
added to the principal. The Loan will be secured under the General Security
Agreement entered into as of February 13, 2014 whereby Gilla granted the Lender
a general security interest over all the assets of the Borrower.


Events of Default:  In the event of default (missed payment) the Borrower will
have 15 days to liquidate sufficient assets to cover the note plus
interest.  Interest will continue to accrue during the default period.


Except as otherwise expressly provided herein, any notice, report or other
communication which may be or is required to be given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been validly served,
given or hand delivered or sent by facsimile, or other electronic communication,
or three (3) days after deposit in the mail with Canada Post, with proper first
class postage prepaid and addressed to the party to be notified or to such other
address as any party hereto may designate for itself by like notice, as follows:


if to the Borrower, at:


Gilla Inc.
110 Yonge Street
Suite 1602
Toronto, ON
M5C 1T4
Attention:  Ashish Kapoor
Email: ashish@gillainc.com


if to the Lender, at:


Gravitas Financial Inc.
333 Bay Street,
Suite 650
Toronto, ON
M5H 2S5
Attention:  David Carbonaro


This Note is intended as a contract under and shall be construed and enforceable
in accordance with the laws of the Province of Ontario, and the laws of Canada
applicable therein.


[signature page follows]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the date and at the place first
above written.



 
GILLA INC.
         
 
By:
/s/ Ashish Kapoor       Ashish Kapoor       Chief Financial Officer            
       
GRAVITAS FINANCIAL INC.
                   
By:
/s/ David Carbonaro       David Carbonaro       Director          


 
8

--------------------------------------------------------------------------------

 
 